By JUDGE MICHAEL P, McWEENY
This matter was taken under advisement following oral arguments by counsel on August 25, 1989. For the reasons set forth below the Court finds the priority lien is held by the Defendant Performance Technics.
In 1986 Defendant Alfred Tanchanco leased a Ford Aerostar Cargo Van from Tysons Ford, Inc., under a lease agreement subsequently assigned to Plaintiff Ford Motor Credit Company. Under the lease agreement Defendant Tanchanco was responsible for all necessary repairs and maintenance on the vehicle. Virginia Códe §§ 43-32 and 43-33 creates statutory liens for unpaid repair and storage charges in amounts of $500.00 and $150.00 respectively. To the extent amounts due for repairs or storage exceed the statutory limits, a lien is granted against any remaining sale proceeds after all prior secured interests have been satisfied.
In Checkered Flag Motor Car Company v. Grulke, 209 Va. 427 (1968), the Court held that liens for repair and storage are subordinate to a lien shown on a motor vehicle certificate of title except to the extent of the statutory amounts. However, in the matter pending before this Court, Plaintiff’s claim that it is the lienholder of the van "as shown on the title" is error. The Court takes notice that § 46.1-69 specifies that all security interests in *208a motor vehicle must be shown, in their order of priority, on the owner’s certificate of title. The photocopy of the Certificate of Title attached to Plaintiff’s Petition in Detinue indicates that Ford Motor Credit Company holds only an ownership interest free of any encumbrances against title. Moreover, the plain language on the title states that the "described vehicle is subject to the security interests shown herein, if any, and none other." Under the section of Plaintiff’s title used to identify lienholders and their priorities is printed "NO LIENS." Accordingly, Defendant Performance Technics’ lien for repair services and storage charges has priority in the full amounts claimed over the claim of Ford Motor Credit Company.